Citation Nr: 1631710	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-45 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to March 1969.  

The appeal comes before the Board of Veterans' Appeal (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's application to reopen a claim for service connection for hepatitis and entitlement to service connection for tinnitus, respectively.  Jurisdiction was transferred to the RO in San Diego, California.  

In June 2012, the Board remanded the claim for additional development.  The claim has now returned to the Board for further adjudication.  

The issue of entitlement to service connection for tinnitus was granted by the RO in a June 2015 rating decision.  As such, this issue has been resolved and is not before the Board.  See 38 C.F.R. § 20.200 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hepatitis was denied in a June 1970 rating decision; the Veteran did not submit a notice of disagreement or new evidence within one year of the decision, and it became final.
 
2.  Evidence associated with the claims file since June 1970 is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for hepatitis.

3.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has hepatitis that began during active service or is related to an incident of service.



CONCLUSIONS OF LAW

1.  The June 1970 rating decision that denied entitlement to service connection for hepatitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156(b), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).   

3.  The criteria for service connection for hepatitis are met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

As the Board's decision herein to reopen and grant service connection for hepatitis constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

II.  New and Material Evidence 

In June 1970, the RO denied the Veteran's claim of entitlement to service connection for hepatitis on the basis that there is no residual found for this condition in an April 1970 VA examination.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the June 1970 rating decision became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55   (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108  (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The Veteran filed his current petition to reopen in June 2006.  Evidence received since the June 1970 rating decision consists of private treatment records, VA examination records, VA treatment records, lay statements, and hearing testimony.  In pertinent part, the treatment records and VA examination related the onset of his current hepatitis to active service and a positive nexus opinion between the two.  This evidence is both new and material, as no diagnosis or positive medical opinions were of record at the time of the June 1970 denial.  Because the evidence is presumed credible, the evidence is deemed to be the requisite new and material evidence needed to reopen the claim of service connection.  Reopening of the Veteran's claim for service connection for hepatitis based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011).

III.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303  (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks entitlement to service connection for hepatitis which he asserts began in service.  After a careful review of the Veteran's claims file the Board finds that by resolving the benefit of the doubt in the Veteran's favor, service connection for hepatitis is warranted.

The Veteran's March 1969 Report of Medical Examination for Pre-Induction was silent for hepatitis.  The Veteran's service treatment records indicate that in January 1969, he complained of nausea, fatigability, and dark urine.  The Veteran reported that he recently returned from service in the Republic of Vietnam, where he received two gamma globulin shots to prevent hepatitis.  The Veteran reported that he was exposed to hepatitis while serving overseas, but denied any blood transfusions, injections, or intravenous drug use.  The Veteran was diagnosed with hepatitis and placed in a hepatitis isolation unit and was treated with bedrest and systemic therapy.  The clinician noted that lab results conducted 10 days later showed his bilirubin and enzyme levels had returned to normal and his liver was no longer palpable.  The Veteran was discharged to duty without further treatment.  

An April 1970 VA examination provided that the Veteran was treated for hepatitis and was hospitalized for three weeks in service.  However, the VA examiner found that the Veteran has no residuals for hepatitis.  

The August 2015 VA examiner confirmed a diagnosis of hepatitis C that began in 1969 based on the Veteran's reported medical history.  The VA examiner referenced laboratory test results conducted in November 2010 and at the August 2015 examination, which provided positive results for hepatitis C.  The Veteran reported that his current symptoms include fatigue and joint pain.  The VA examiner found that the claimed condition is at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's medical records were not available for review, however, the examiner relied on the Veteran's report of hospitalization in service with symptoms of hepatitis and treatment since service to establish a nexus. 

In a December 2015 VA addendum opinion, the VA examiner provided that a review of the medical evidence has been completed.  The VA examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner provided that the "service medical records indicate veteran was hospitalized and treated with infectious hepatitis in January 1969; Hepatitis C is a type of infectious Hepatitis C.  Available records do not include treatment notes from 2-20-1970."  The Board finds this opinion ambiguous and lacks a rationale.  Thus, the opinion is not only inadequate, but also assigned low probative weight.  

A January 2016 VA addendum opinion provided that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  First, the examiner provided that there were no tests for hepatitis C in 1969, so the Veteran could not have been diagnosed with this condition in service.  Further, a review of the VA treatment records from the Long Beach VAMC showed no diagnosis for hepatitis.  The VA examiner essentially found no diagnosis or treatment of hepatitis C except in the Veteran's reported medical history.  The VA examiner explained that the terminology of infectious hepatitis was used in the 1960s for hepatitis A because testing was not readily available.  Hepatitis C was not even discovered until 1969 and given that the Veteran denied having any blood transfusions, this also makes it unlikely that he developed hepatitis C in 1969.  The examiner concluded that there is insufficient evidence for a diagnosis of hepatitis C, either in service or currently.  However, the Board notes that the January 2016 VA examiner did not address the positive test results for hepatitis as referenced in the August 2015 VA examination report.  Therefore, the opinion of the January 2016 VA examiner was based upon an incorrect factual basis and is not probative.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board finds that the opinion of the August 2015 VA examiner to be highly probative as it included laboratory test results that confirmed the Veteran has hepatitis C, the Veteran's reported symptoms and diagnosis in service, and a positive nexus opinion supported by rationale.  Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The nexus element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  Service connection for hepatitis is granted.









ORDER

New and material evidence having been received, the claim for service connection for hepatitis is reopened.

Service connection for hepatitis is granted.




____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


